DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-26) in the reply filed on 2/16/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/8/2018 and 10/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 14 and 19 are objected to because of the following informalities: 
In regard to claim 14, all recitations of “the tapered sealing wall” should be amended to “the internal tapered sealing wall” to provide proper antecedent basis.
In regard to claim 19, “to engage at least one of the internal threads or the external threads” should read “to engage the at least one of . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claim 17, there is no antecedent basis for “the hollow cross-section” on line 1.  It appears that the applicant deleted the antecedent basis in claim 16 (from which claim 17 depends on).  Applicant is encouraged to amend the claim to fix the deficiency.  For the purposes of the instant office action, the term is interpreted as “a hollow cross-section of the protrusion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18-20, 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/159346 to Excelsior Medical Corp (hereafter Excelsior).
In regard to claim 14, Excelsior discloses a medical fitting (see Figure 7 for an exemplary embodiment; see page 10, lines 15-17 as some reference numerals are more precisely described in Figs. 1-3 but are understood to be incorporated into the embodiment of Figure 7) for a medical device, the fitting comprising: a male connector 
In regard to claim 15, Excelsior discloses wherein the inner sealing surface (311) comprises a protrusion (311 described as “center plug”; page 10, line 20; 311 protrudes from the interior of the cap; also note page 10, lines 23-24; “the cap 330 and the center plug 311 could be integrally formed”) configured to fit at least partially within the fluid 
In regard to claim 16, Excelsior discloses wherein the protrusion (311) comprises a dome configured to fit at least partially within the fluid passageway so as to seal the fluid passageway (the examiner’s position is that center plug 311 is dome-shaped and can be considered a dome).
In regard to claim 18, Excelsior discloses wherein the outer locking collar (18) of the male connector (12) comprises at least one of internal threads (20) or external threads.
In regard to claim 19, Excelsior discloses wherein the cylindrical wall (334) further comprises at least one rib (the projecting threaded portions on 334 can be considered ribs) on an exterior surface thereof (see Figure 7), wherein the at least one rib is configured to engage at least one of the internal threads (20) or the external threads.
In regard to claim 20, Excelsior discloses further comprising a tether (16; a tether is considered to be a line to which someone or something is attached; 16 is described as a medical line that is connected to a fluid source; see page 6, lines 5-6).
In regard to claim 22, Excelsior discloses wherein the medical fitting comprises a luer-lock fitting (element 12 is described as a luer connector; see at least page 6, lines 1-9).
In regard to claim 23, Excelsior discloses wherein the cylindrical wall (334) further comprises opposing ribs (opposing ribs of threads formed on 334) on opposite sides thereof (see Figure 7).

In regard to claim 25, Excelsior discloses wherein the cap component (cap component can be interpreted as further including 328) further comprises a pull tab (328 further includes film 66 and pull tab 68).
In regard to claim 26, Excelsior discloses wherein the flexible cap is constructed from at least one of polyurethane, neoprene, synthetic rubber (see page 11, line 4), latex, or silicone (see page 7, line 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Excelsior in view of Strawn (US 3,307,552).
In regard to claims 17 and 21, Excelsior discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein a hollow cross-section of the protrusion extends from a top surface of the cap component so as to define an open recess on the top surface of the cap component” as is recited in claim 17 and Excelsior fails to expressly disclose the much similar limitation of “wherein the protrusion comprises a hollow cross-section” as is recited in claim 21.
Strawn discloses an analogous medical device plug (10) with a central plug means (14) configured to fit within the proximal end of a medical device (12) to seal and plug the proximal end.  Strawn teaches to make the plug means (14) solid in some embodiments but also teaches to make the plug means (40) hollow in other embodiments.  Strawn specifically teaches that the hollow plug renders the device less expensive to manufacture and more readily disposable (see col. 3, lines 14-18).  Of note to claim 17, the hollow cross-section forms an open recess on the top surface of the plug (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Excelsior with the hollow plug configuration of Strawn in order to reduce manufacturing costs and improve the disposability of the cap component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783